Case: 16-40197      Document: 00513681188         Page: 1    Date Filed: 09/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40197                                FILED
                                  Summary Calendar                      September 16, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SERGIO GALVAN-PUENTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-818-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Sergio Galvan-
Puente has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Galvan-Puente has filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Galvan-Puente’s response.               Although Galvan-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40197      Document: 00513681188   Page: 2   Date Filed: 09/16/2016


                                 No. 16-40197

Puente signed a document entitled “Decision Regarding My Appeal,” in which
he stated that he wished to appeal only his sentence, we have reviewed the
validity of both the conviction and sentence.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
      The record is not sufficiently developed to allow us to make a fair
evaluation of Galvan-Puente’s claims of ineffective assistance of counsel
unrelated to the “Decision Regarding My Appeal”; we therefore decline to
consider those claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2